          Case 2:19-cv-01784-GMN-NJK Document 32 Filed 07/22/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9
     JULIUS CZUDAR,                                       Case No.: 2:19-cv-01784-GMN-NJK
10
            Plaintiff(s),                                               ORDER
11
     v.                                                              (Docket No. 31)
12
     PRO-VIGIL, INC.,
13
            Defendant(s).
14
15         Pending before the Court is the parties’ stipulation to extend discovery deadlines. Docket
16 No. 31. The parties request a 120-day extension of the discovery cutoff and dispositive motions
17 and pre-trial order deadlines “to allow for unforeseen delays that the Covid-19 Pandemic has
18 created.” Id. at 1. Although the Court is sympathetic to the challenges of practicing law during
19 the pandemic and has found good cause for extension when a specific showing has been made that
20 established deadlines cannot be met in a particular case (e.g., because out-of-state depositions
21 cannot move forward with travel or other restrictions), the parties merely submit that the pandemic
22 has created unforeseen delays without explaining specifically what has been delayed and precisely
23 why it was delayed. Accordingly, the Court DENIES without prejudice the parties’ stipulation.
24 Docket No. 31.
25         IT IS SO ORDERED.
26         Dated: July 22, 2020
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
